[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 943 
Juste C. Arceneaux purchased, during the regime of the community existing between him and his wife, Eudia Bernard, two tracts of land in the parish of St. Landry, consisting of fifty-seven and one hundred arpents, respectively.
Both of these tracts were acquired by Arceneaux from Romain Dupre December 14, 1908. At his death, October 27, 1911, Arceneaux left ten children, all issues of his marriage to Eudia Bernard, who is still living.
Louis Mouret, brother-in-law of deceased, was appointed administrator of his estate February 9, 1914, and on February 12, 1914, obtained an order from the court directing the sale for cash at auction of all the movable and immovable property of the estate, at the last residence of deceased to pay debts, and a formal commission to make the sale was issued to Mouret as administrator, or to any auctioneer.
The sale was made, after advertisement, March 21, 1914, by H.E. Estorge, auctioneer, at the last residence of the deceased near Port Barre in the parish of St. Landry.
The fifty-seven arpent tract, appraised at $1,710, was adjudicated to Albert C. Mouret for $600, and the one hundred arpent tract, appraised at $3,000, was adjudicated to A.J. and J.C. Cormier, defendants, for $800.
In April, 1914, Albert C. Mouret sold the fifty-seven arpent tract to Nicholas Glynn for $800 on terms of credit. In July, 1915, Glynn conveyed this property to Louis Saucier for $622.50. A few days later, Saucier transferred it for the same *Page 945 
consideration to A.J. and J.C. Cormier, defendants herein.
On July 1, 1929, more than fifteen years after the succession sale, nine of the ten children of Juste C. Arceneaux, deceased, brought this suit against A.J. and J.C. Cormier, the Gulf Refining Company of Louisiana, the owner of an oil and gas lease affecting these tracts, and others claiming mineral rights thereon, to annul the succession sale for various alleged defects, and to require defendants to surrender the property to the estate of Juste C. Arceneaux, to be administered according to law.
Neither Dominique Arceneaux, emancipated minor child of deceased, nor the widow and survivor in community, was made a party to the suit.
Against the defects of the succession sale alleged by plaintiffs, defendants have pleaded the prescription of five years, under article 3543 of the Civil Code.
Defendants have pleaded also the prescription of ten years acquirendi causa, and estoppel based upon the allegation that plaintiffs rented the property from the adjudicatees for several years after the succession sale, and acknowledged their ownership.
Defendants' pleas of prescription were sustained in the lower court and plaintiffs' suit was dismissed. From this judgment plaintiffs have appealed.
1. As grounds for their action to annul the succession sale, plaintiffs allege that the administrator was never properly qualified and that all of his acts as such are void.
Plaintiffs complain that the administrator took the oath before the order of appointment *Page 946 
was made; that his bond was executed five days before the order authorizing his appointment; and that the inventory was taken and returned after the order of appointment was made and letters of administration were issued.
It is well settled that the judgment appointing the administrator fixes his right to the office, at least quoad parties dealing with him in that capacity. And even if the appointment were illegal, the acts done under it are valid. Rizzotto v. Grima, 164 La. 2, 113 So. 658; Webb v. Keller, 39 La. Ann. 55, 1 So. 423; Vinet, Ex'r, v. Bres  Richardson, 48 La. Ann. 1254, 20 So. 693; Succession of Robertson, 49 La. Ann. 80, 21 So. 197.
The administrator in this case was appointed by a court, whose jurisdiction is conceded.
2. Plaintiffs also complain that the debts of the succession were insignificant and not sufficient to justify the sale of all the property, as directed by the order of February 12, 1914.
It is no longer an open question that the purchaser at a succession sale is protected, in the absence of fraud, by the decree of a court vested with jurisdiction, directing the sale to pay debts of the succession, and his title is not open to subsequent attacks by minor heirs, alleging that the succession owed no debts and that an administration was unnecessary. Rizzotto v. Grima, 164 La. 2, 113 So. 658, Thibodaux v. Barrow,129 La. 395, 56 So. 339, in which the authorities are exhaustively reviewed.
No fraud is charged in the present suit, and the jurisdiction of the court is admitted. *Page 947 
3. Plaintiffs further complain that the succession sale was made after less than thirty days' advertisement and in a remote section of the parish.
The record does not sustain the charge that the succession sale was not advertised for the full thirty days. The procès verbal recites that the notice of sale was published in the St. Landry Clarion, a weekly newspaper, for the time required by law. There was full publication, as the first publication was made on February 14th, and the sale occurred on March 21st.
Nor is the charge that the sale was made in a remote part of the parish sustained by the record. The sale took place where the court ordered it to take place and where it was advertised to take place, i.e., at the last residence of the deceased. Tr., vol. 1, pp. 60, 62.
Besides, "If the sale was not made at the proper place, this is a mere irregularity, curable by the prescription of five years, which defendant has pleaded." Cole v. Richmond, 156 La. 270, 271, 100 So. 419, 422; Civ. Code, art. 3543; Landry et al. v. Laplos,113 La. 701, 37 So. 606, 607; Louaillier v. Castille, 14 La. Ann. 777; Allan v. Couret, 24 La. Ann. 24; Munholland v. Scott, 33 La. Ann. 1043; Oriol v. Moss, 38 La. Ann. 770; Pike v. Evans,94 U.S. 6, 24 L. Ed. 40.
4. Plaintiffs finally complain that the adjudications of the fifty-seven arpent tract to Albert C. Mouret for $600, and of the one hundred arpent tract to A.J. and J.C. Cormier for $800, were made for less than two-thirds of the appraised value of the property at the first offering, and that these adjudications are null and void and of no effect *Page 948 
against plaintiffs, because made in contravention of articles 990-992 of the Code of Practice.
In Thibodeaux v. Thibodeaux, 112 La. 914, 36 So. 800, 802, it is said: "But the law requires that the property of a succession shall be inventoried and appraised (Civ. Code, arts. 1101, 1106), and it has been held by this court that it cannot legally be sold at the first offering, for cash, for less than two-thirds of the appraisement. Succession of Hood and Wife, 33 La. Ann. 472. If, however, it be sold for less, but neither fraud nor injury are shown, and it does not appear that the price obtained was less than could reasonably have been expected at a forced sale, the failure to obtain the required amount may be regarded as an informality." And it may be added that the prescription of five years, under article 3543 of the Civil Code, against "all informalities connected with or growing out of any public sale, made by any person authorized to sell at public auction," will apply.
"Upon the other hand, if it be sold, not only for less than the required amount, but for less than its value at the time and under the circumstances, the failure to obtain the required amount is not an informality, but a matter of substance." And it may be added that, in such cases, the prescription of five years under article 3543 will not apply.
The ruling in the Thibodeaux Case was approved by this court in Lacroix v. Crane, 133 La. 233, 62 So. 657, and in Huckaby v. Huckaby et al., 134 La. 107, 63 So. 755.
As far back as Fraser v. Zylicz, 29 La. Ann. 537, it was held, upon the doctrine of stare decisis, "that succession property sold to pay debts may, on first offering, be sold for less *Page 949 
than its appraisement, provided that the price brought be in fact its full value, though less than its appraisement."
The trial judge, after reviewing the evidence in the case, found that, although the property sold for less than two-thirds of the appraisement, it did sell for its full value at the time. This was a mere informality, under the rule laid down in the cases above cited. We concur in the findings made by the trial judge as to the value of the property when sold, and sustain the plea of prescription of five years, under article 3543 of the Civil Code, tendered against this informality by defendants.
Neither fraud nor injury is shown in connection with the sales of these two tracts of land at public auction.
The sale of the fifty-seven arpent tract from Saucier to defendants is of date July 30, 1915, is an absolute sale for the consideration of $622.50 cash, and is evidenced by a warranty deed executed before a notary and two witnesses. Saucier bought from Glynn, the adjudicatee.
The one hundred arpent tract was also adjudicated to the defendants the Cormiers at the succession sale.
In Fisette v. Taylor, 167 La. 1110, 120 So. 872, 874, it is said: "Aside from the plea of prescription of 5 years, it is well settled that a purchaser of property belonging to a succession of a deceased person, at a public sale made under an order of a court having jurisdiction of the subject-matter, is protected by the order of court, and is not required to inquire into the regularity of the proceedings on which the order was founded." *Page 950 
The defendants the Cormiers, as adjudicatees of the one hundred arpent tract, and their author in title, Glynn, as adjudicatee of the fifty-seven arpent tract, at the succession sale, are protected against all informalities which existed prior to the order for sale, since this order was issued by a court of competent jurisdiction.
Defendants the Cormiers are also protected against the informality arising from the sale of the property for less than two-thirds of its appraised value, since the property sold brought its full value at the time, and the prescription of five years, under article 3543 of the Civil Code, is applicable and must be sustained.
We do not find it necessary to pass upon the plea of prescription of ten years acquirendi causa, nor upon the plea of estoppel tendered by defendants.
Judgment affirmed.
O'NIELL, C.J., dissents from the ruling that in a sale of minors' property, the price being less than two-thirds of the appraisement is only an informality.
                          On Rehearing.